            Case 3:19-cv-05816-RBL-JRC Document 62 Filed 07/20/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10       JOSHUA J. TRUEBLOOD,
                                                                CASE NO. 3:19-cv-05816-RBL-JRC
11                               Plaintiff,
                                                                ORDER ON MOTIONS FOR
12               v.                                             EXPERT WITNESS AND FOR
                                                                SUBPOENAS
13       OFFICER SGT. CAPPOLA, et al.,

14                               Defendants.

15

16           This matter is before the Court on plaintiff’s motions for an expert witness and for

17   subpoenas. See Dkts. 55, 56. Plaintiff’s motion for an expert witness is denied and his motion

18   for subpoenas is granted, as set forth below.

19           I. Motion for Subpoenas

20           Plaintiff requests that the Court issue subpoenas for witness testimony from other former

21   prisoners at the institution where the alleged events took place. See Dkt. 55. Defendants oppose

22   the request on the basis that the matter is not yet set for trial, that the Court has the “inherent

23

24

     ORDER ON MOTIONS FOR EXPERT WITNESS AND
     FOR SUBPOENAS - 1
            Case 3:19-cv-05816-RBL-JRC Document 62 Filed 07/20/20 Page 2 of 4



 1   power” to refuse to order and serve pro se subpoenas, and that plaintiff has not provided

 2   sufficient information under Fed. R. Civ. P. 45 to issue a subpoena. See Dkt. 57.

 3          Upon a party’s request, “[t]he clerk must issue a subpoena, signed but otherwise in

 4   blank[.]” Fed. R. Civ. P. 45(a)(3) (emphasis added). Typically, the requesting party would then

 5   complete the subpoena and serve it. See Fed. R. Civ. P. 45(a)(3). Federal Rule of Civil

 6   Procedure 45 contains detailed requirements for the form, contents, and service of such a

 7   subpoena, as well as the appropriate procedure for objecting to, moving to quash, or moving to

 8   modify a subpoena.

 9          Plaintiff’s motion is interpreted as a request for the Clerk’s Office to issue a subpoena

10   and is granted. Plaintiff should be aware that if his subpoenas impose an undue burden or

11   expense on a person subject to a subpoena, the Court “must” impose an appropriate sanction on

12   plaintiff. Fed. R. Civ. P. 45(d)(1). Plaintiff should also be aware that at present, no trial has

13   been scheduled for this matter, and that the Court’s practice is to wait until after any dispositive

14   motions have been filed and ruled upon before setting a trial date (if necessary).

15          The Clerk’s Office shall issue the appropriate blank subpoena forms to plaintiff.

16          II. Motion to Appoint Medical Expert

17          Plaintiff’s complaint brings deliberate indifference claims against various Department of

18   Corrections employees on the basis that he was forced to wear sewage-contaminated shoes, even

19   though employees knew that he had open cuts on his feet, and that he contracted hepatitis as a

20   result. See Dkt. 9, at 12. No dispositive motions have yet been filed in this matter, although the

21   deadline to do so is July 20, 2020. See Dkt. 34.

22          Plaintiff now requests that the Court appoint a medical expert to show that he contracted

23   hepatitis from exposure to sewage in August 2019. See Dkt. 56. Defendants assert that a

24

     ORDER ON MOTIONS FOR EXPERT WITNESS AND
     FOR SUBPOENAS - 2
            Case 3:19-cv-05816-RBL-JRC Document 62 Filed 07/20/20 Page 3 of 4



 1   medical expert is not necessary because plaintiff has not provided any medical records or other

 2   information from which the Court can determine whether the issue requires a medical expert and

 3   because whether or not plaintiff contracted hepatitis is an issue related to the amount of possible

 4   damages, not whether defendants—who are not medical professionals—were deliberately

 5   indifferent to plaintiff’s serious medical needs. See Dkt. 58.

 6          Federal Rule of Evidence 702 allows for an expert witness to testify about matters if,

 7   among other requirements, “the expert’s scientific, technical, or other specialized knowledge will

 8   help the trier of fact to understand the evidence or to determine a fact in issue.” Fed. R. Evid.

 9   702(a). Parties may call their own expert witnesses. In additional, Federal Rule of Evidence 706

10   authorizes the Court to “order the parties to show cause why expert witnesses should not be

11   appointed[.]” Fed. R. Evid. 706(a). The expert so appointed is entitled to such reasonable

12   compensation as the court may allow, and, in a civil case, unless funds have been provided by

13   law to pay the compensation, the compensation is “paid by the parties in such proportion and at

14   such time as the court directs, and thereafter charged in like manner as other costs.” Fed. R.

15   Evid. 706(b).

16          Here, plaintiff proceeds in forma pauperis and, presumably, is not able to compensate an

17   expert witness. Nor does the in forma pauperis statute, 28 U.S.C. § 1915, either provide for the

18   payment of fees and expenses for witnesses (see Dixon v. Ylst, 990 F.2d 478, 480 (9th Cir.

19   1993)), or for the waiver of such fees and expenses. See Hadsell v. Comm'r Internal Revenue

20   Serv., 107 F.3d 750, 752 (9th Cir.1997). Under such circumstances, the district court has the

21   discretion to appoint an expert and apportion all costs of compensation to one side. See

22   McKinney v. Anderson, 924 F.2d 1500, 1511 (9th Cir.), vacated and remanded on other grounds,

23   502 U.S. 903 (1991).

24

     ORDER ON MOTIONS FOR EXPERT WITNESS AND
     FOR SUBPOENAS - 3
            Case 3:19-cv-05816-RBL-JRC Document 62 Filed 07/20/20 Page 4 of 4



 1          At this point in the proceedings, no dispositive motions have been filed, and the Court

 2   has not yet had the opportunity to review the parties’ evidence and arguments in the context of a

 3   summary judgment motion. The Court finds that at this time, it is premature to decide whether

 4   the appointment of a medical expert is warranted because the Court has not yet reviewed whether

 5   the issues are so complex as to require the testimony of an expert to assist the trier of fact.

 6   Accordingly, plaintiff’s motion for appointment of a medical expert will be denied without

 7   prejudice to plaintiff’s renewing such motion, or the Court sua sponte considering such

 8   appointment, at an appropriate later date. Accord Wallace v. Dep’t of Corr., No.

 9   319CV05330RJBJRC, 2019 WL 3944315, at *1 (W.D. Wash. Aug. 21, 2019).

10                                             CONCLUSION

11          The motion to subpoena witnesses is interpreted as a motion for subpoena forms and is

12   granted. See Dkt. 55. The Clerk’s Office shall provide plaintiff with four blank subpoena forms

13   for a witness to appear and testify in a civil trial or hearing. The motion to appoint an expert

14   witness (Dkt. 56) is denied without prejudice.

15          Dated this 20th day of July, 2020.

16

17

18                                                          A
                                                            J. Richard Creatura
19
                                                            United States Magistrate Judge
20

21

22

23

24

     ORDER ON MOTIONS FOR EXPERT WITNESS AND
     FOR SUBPOENAS - 4
